Citation Nr: 1224673	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired respiratory disability, to include blastomycosis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from February to December 1968.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in pertinent part denied service connection for lumbar spine degenerative joint disease, blastomycosis, and post-traumatic stress disorder (PTSD).   

The issues of entitlement to service connection for an acquired respiratory disability, to include blastomycosis, and entitlement to service connection for an acquired psychiatric disability, to includePTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has not submitted evidence of, or an allegation of, an in-service back injury.  

2.  The Veteran has reported that back pains arose during post-service employment. 

3.  A low back disability, lumbar spine multi-level disc degeneration with compression deformity at L1, arose many years after active military service. 

4.  The Veteran has not alleged continuity of low back pain dating back to active service.



CONCLUSION OF LAW

A low back disability, to include lumbar spine multi-level disc degeneration with compression deformity at L1, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in June 2008, prior to the initial December 2008 unfavorable decision. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has not provided a medical examination to determine the nature and etiology of any claimed low back disorder.  In determining whether VA must provide a VA medical examination, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor above, the Court has stated that this requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service (a low threshold).  Evidence that indicates that a disability "may be associated" with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id, at 83.  

In this case, an examination is not necessary to make a decision on the claim because there is no evidence establishing, or even alleging, that some event, injury, or disease occurred in service, or that arthritis manifested itself during an applicable presumption period, or that there is any other indication that the disability or symptoms may be associated with the claimant's service.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports and Social Security Administration (SSA) records.  The Service Treatment Reports (STRs) are missing and cannot be located.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

In May 2005, the Veteran submitted an original claim for VA benefits.  He reported that a back condition began on April 16, 1997.  He submitted an April 2005 VA lumbar spine X-ray report that reflects severe multilevel disc degeneration with compression deformity at L1.  These findings were noted to be unchanged from October 2004.  The RO took no action on the service connection claim and in January 2008 he re-submitted the claim.  This time he claimed that a back disability began in April 2005.  

The RO denied the claim in December 2008.  The rating decision notes that the Veteran's STRs could not be located. 

The RO received SSA records in January 2009.  The SSA records include various SSA claim-related health assessments and SSA examination reports dated in the 2000s.  These mention complaints of low back pains.  According to a March 2008 mental diagnostic evaluation, the Veteran reported that his back had bothered him for 15 years and might be related to working for VA lifting heavy objects.  He reiterated that his back symptoms developed after working for VA for years. 

In this case, there is no competent evidence tending to relate any current low back disability to active military service.  The Veteran has not alleged continuity of symptomatology dating back to active service, nor has he alleged a back injury during active service.  In fact, he has alleged that back pains arose after doing years of heavy work in his post-service employment.  As noted above, service connection requires medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Although there is medical evidence of a current low back disability, there is no medical evidence, or even a lay allegation of, an in-service event or incurrence.  Thus, the requirements for service connection for a low back disability are not met.  

The lay evidence of record is competent with respect to observance of symptoms readily observable; however, its credibility is called into question because the Veteran has varied widely in the reported date of onset of low back pains.  For example, in his May 2005 claim, he reported that a back condition began on April 16, 1997.  In January 2008, he claimed that a back disability began in April 2005.  According to a March 2008 SSA evaluation, he claimed that back pain had existed for 15 years.  Thus, the Board must conclude that the current low back disability arose many years after active service and is not related to active service. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a low back disability is therefore denied.  


ORDER

Service connection for a low back disability is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service Connection for Blastomycosis or Other Acquired Respiratory Disability

The RO obtained an October 2006 VA hospital report that indicates that the Veteran was hospitalized for a two-month history of coughing.  A chest X-ray was consistent with progressive pulmonary blastomycosis.  The Veteran submitted a medical treatise concerning pneumonia and other pulmonary disorders.  

No examination has been conducted to determine the etiology of blastomycosis or other acquired respiratory disability.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Id. 

Service Connection for PTSD or Other Acquired Mental Disorder

The Veteran has submitted psychiatric reports that note major depression, anxiety, and possible PTSD, among others.  Rule-Out PTSD has been offered as an Axis I diagnosis many times.  He has claimed both in-service and post-service PTSD stressors.  He has not been offered an examination to determine the nature and etiology of claimed disorders.  VA's duty to assist includes providing a medical examination where such is necessary to make a decision on the claim.  Id. 

The case is therefore remanded to the AMC for the following action:

1.  The AMC should make arrangements for an examination by an appropriate specialist for pulmonary disorders (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis or diagnoses, if indicated.  For each diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during, or is related to, active service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should also make arrangements for a PTSD and/or other mental disorders examination by an appropriate specialist.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis or diagnoses, if indicated.  For each diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during, or is related to, active service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the two service connection claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 

______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


